Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 1 of 9 PageID #: 7531




                               EXHIBIT “D”
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 2 of 9 PageID #: 7532




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   IMPLICIT, LLC,                                       §
        Plaintiff,                                      §
                                                        §
   v.                                                   §
                                                        §
   IMPERVA, INC.                                        §
                                                            Case No. 2:19-cv-00040-JRG-RSP
                                                        §
                                                                      LEAD CASE
                                                        §
   FORTINET, INC.                                       §
                                                            Case No. 2:19-cv-00039-JRG-RSP
                                                        §
                                                        §

                       DEFENDANT FORTINET, INC.’S SUPPLEMENTAL
                         INITIAL AND ADDITIONAL DISCLOSURES

          COMES NOW Defendant Fortinet, Inc. (“Fortinet”), by and through its undersigned

   counsel, and pursuant to the agreed deadlines in the Docket Control Order and Discovery Order

   submitted by the parties in this case, and Fed. R. Civ. P. 26, sets forth its Supplemental Initial

   Disclosures and Additional Disclosures.

                                     RESERVATION OF RIGHTS

                  These disclosures are based upon information reasonably available to Fortinet as

   of the date that these disclosures were prepared. Accordingly, Fortinet reserves the right to

   supplement the information provided herein if additional information becomes known to it as its

   investigation of the facts of this case continues.

                  These disclosures are based upon the accused Fortinet products/services properly

   identified in Plaintiff’s Infringement Contentions. To the extent Plaintiff is permitted to accuse

   additional or different accused products or services, Fortinet reserves the right to amend these

   disclosures.
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 3 of 9 PageID #: 7533




   contends that Plaintiff’s claim for damages is limited, and any claim of infringement is

   potentially fully exhausted,




                      See Fortinet’s Supplemental Motion to transfer Venue to the District of

   Delaware (Dkt. 185). Fortinet further contends that Plaintiff’s claim for damages is limited by

   28 U.S.C. § 1498(a), to the extent Fortinet has made sales to the United States.

   (d)    The name, address, and telephone number of persons having knowledge of relevant
          facts, a brief statement of each identified person’s connection with the case, and a
          brief, fair summary of the substance of the information known by any such person.

          The following individuals are current employees of Fortinet and should be contacted only

   through outside counsel at Duane Morris LLP:

               Name                  Connection to the case        Summary of witness’s knowledge

   Alex Samonte                     Director of Technical       Knowledgeable regarding the
                                    Architecture, Fortinet      design, development, functionality,
   (Sunnyvale, CA)
                                    employee                    and marketing of accused products


   Jeff Crawford                    Senior Director, Product Knowledgeable regarding the
                                    Management               design, development, and
   (Vancouver, BC)
                                                             functionality of accused products

   Jim Bray                         Senior Director             Knowledgeable regarding finances
                                    Financial Planning &        and marketing associated with
   (Sunnyvale, CA)
                                    Analysis, Fortinet          accused products
                                    employee

          The following individuals are believed to be current employees of Plaintiff and are

   expected to be contacted through Plaintiff’s outside counsel:




                                                   13
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 4 of 9 PageID #: 7534




               Name                  Connection to the case      Summary of witness’s knowledge

   Corporate Representative of      Employee of Plaintiff       Corporate history of Plaintiff and its
   Plaintiff                                                    predecessors-in-interest; Plaintiff’s
                                                                acquisition of the patents-in-suit;
                                                                Plaintiff’s licensing efforts and
                                                                activity concerning the patents-in-
                                                                suit; Plaintiff’s efforts to ensure
                                                                adequate marking.

   Edward Balassanian               Inventor of the patents-    Conception, reduction to practice,
                                    in-suit                     design, and development relating to
                                                                the patents-in-suit; prosecution of
                                                                the patents-in-suit;
                                                                commercialization, public
                                                                demonstrations, and public
                                                                disclosure of embodiments of the
                                                                patents-in-suit.


          The following individuals are third parties to this litigation and can be contacted via the

   means identified below (to the extent known):

               Name                  Connection to the case      Summary of witness’s knowledge

   David S. Wolf                    Inventor of U.S. Patent     Conception, reduction to practice,
                                    No. 7,730,211               design, and development relating to
                                                                the ’211 Patent; prosecution of the
                                                                ’211 Patent; commercialization,
                                                                public demonstrations, and public
                                                                disclosure of embodiments of the
                                                                ’211 Patent.

   Dean M. Munyon,                  Prosecuting attorneys       Prosecution and commercial
   Danielle Kramer,                 for ’683, ’790 Patent,      embodiments of the ’683, ’790, and
   Deena Beasley,                   and/or ’104 Patent          ’104 Patents; commercialization,
   LiLan Ren,                                                   public demonstrations, and public
   Lori Kim Tonnes-Priddy                                       disclosures of embodiments of the
                                                                ’683, ’790, and ’104 Patents; prior
                                                                art relating to the ’683, ’790, and
   Meyertons, Hood, Kivlin,
                                                                ’104 Patents.
   Kowert & Guetzel PC
   P.O. Box 398
   Austin, TX 78767
   512-853-8800


                                                   14
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 5 of 9 PageID #: 7535




               Name                  Connection to the case    Summary of witness’s knowledge

   Various licensees to the          Addresses Identified in   Knowledgeable regarding terms of
   patents-in-suit                   agreements                licenses to the patents-in-suit and
                                                               any alleged implied royalty rates or
                                                               implied royalty bases

   Representative of Check Point     c/o Corporation Service   Knowledgeable regarding prior art
   Software Technologies, Inc.       ComFortinety, 2710        publications and systems
                                     Gateway Oaks Drive,
                                     Suite 150N,
                                     Sacramento, California
                                     95833

   Resolution Strategies LLP         512 NW Saltzman Rd,       Knowledgeable regarding resolution
                                     #909                      of disputes outside of litigation and
                                                               listing “Implicit/Belabs”
                                     Portland, OR 97229
                                     (503) 226-2800

   J. Patrick O’Malley                                         Knowledgeable regarding resolution
                                                               of disputes outside of litigation and
                                                               listing “Implicit/Belabs”



   David Berton, Nick Dudziak                                  Knowledgeable regarding valuation
   and/or other representatives of                             of the patents-in-suit, offers to sell
   Global IP Law Group                                         and/or license the patents-in-suit




                                                   15
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 6 of 9 PageID #: 7536




                Name                   Connection to the case     Summary of witness’s knowledge




   Representative of Intellectual      Bellevue, Washington      Knowledgeable regarding offers to
   Ventures                                                      sell and/or license the patents-in-suit

   Representative of CBC                                         Knowledgeable regarding Implicit’s
   Partners I LLC                                                security agreement and promissory
                                                                 notes involving the patents-in-suit

   Representatives of Be Labs                                    Knowledgeable regarding Implicit’s
   LLC, Vital Juice Co. Inc.,                                    security agreement with CBC
   Strings Inc., Pom Pom Inc.,                                   Partners I LLC

           In addition, Fortinet reserves the right to call any individuals or witnesses identified in

   Plaintiff’s initial disclosures.

   (e)     Any indemnity and insuring agreements under which any person or entity carrying
           on an insurance business may be liable to satisfy part or all of a judgment entered in
           this action or to indemnify or reimburse for payments made to satisfy the judgment.

           Fortinet is not aware of any such agreements at this time.

   (f)     Any settlement agreements relevant to the subject matter of this action.

           At this time, Fortinet is not aware of any agreements to which Fortinet or a related

   Fortinet entity is a party that are relevant to this action. Fortinet believes that the settlement

   and/or license agreements involving the Patents-in-Suit may be relevant to this action.

   (g)     Any statement of any party to the litigation.

           Fortinet is not currently aware of any statements of any party relevant to the litigation.

                                      ADDITIONAL DISCLOSURES


                                                    16
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 7 of 9 PageID #: 7537




   (a)    Provide the disclosures required by the Patent Rules for the Eastern District of
          Texas with the modifications to P.R. 3-1 and P.R. 3-3.

          Fortinet will comply with the Patent Rules for the Eastern District of Texas and make the

   disclosures required by the deadlines set forth in the Docket Control Order.

   (b)    Except to the extent these disclosures are affected by the time limits set forth in the
          Patent Rules for the Eastern District of Texas, produce or permit the inspection of
          all documents, electronically stored information, and tangible things in the
          possession, custody, or control of the party that are nonprivileged and relevant to
          that party’s claim or defense and proportional to the needs of the case, considering
          the importance of the issues at stake in the action, the amount in controversy, the
          parties’ relative access to relevant information, the parties’ resources, the
          importance of the discovery in resolving the issues, and whether the burden or
          expense of the proposed discovery outweighs its likely benefit.

          Fortinet intends to engage in a rolling production of documents that are relevant to the

   claims or defenses in and proportional to the needs of the case.

   (c)    provide a complete computation of any category of damages claimed by any party to
          the action, and produce or permit the inspection of documents or other evidentiary
          material on which such computation is based, including materials bearing on the
          nature and extent of injuries suffered, except that the disclosure of the computation
          of damages may be deferred until the time for Expert Disclosures if a party will rely
          on a damages expert.

          Based upon the infringement positions taken by Plaintiff in its Complaint, and Plaintiff’s

   apparent claim construction positions, Fortinet believes that this case is exceptional.

   Accordingly, Fortinet intends to seek recovery of its reasonable attorneys’ fees and costs and

   expenses associated with its defense of this matter. Fortinet will provide such calculation at a

   time in the future to be determined by the Court after the Court has determined the case to be

   exceptional.

          Respectfully submitted this 10th day of January, 2020.


                                                 DUANE MORRIS, LLP

                                                 /s/ Alice E. Snedeker
                                                 Matthew S. Gaudet (Georgia Bar No. 287789)


                                                   17
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 8 of 9 PageID #: 7538




                                      David C. Dotson (Georgia Bar No. 138040)
                                      John R. Gibson (Georgia Bar No. 454507)Alice
                                      E. Snedeker (Georgia Bar No. 151066)
                                      1075 Peachtree Street, N.E., Suite 2000
                                      Atlanta, Georgia 30309-3929
                                      Office: (404) 253-6900
                                      E-mail: mcgaudet@duanemorris.com
                                      E-mail: dcdotson@duanemorris.com
                                      E-mail: jrgibson@duanemorris.com
                                      E-mail: aesnedeker@duanemorris.com

                                      Christopher J. Tyson (Virginia Bar No. 81553)
                                      cjtyson@duanemorris.com
                                      DUANE MORRIS LLP
                                      505 9th Street, N.W., Suite 1000
                                      Washington, DC 20004-2166
                                      Telephone: 202.776.7800
                                      Fax: 202.776.7801

                                      Deron R. Dacus
                                      ddacus@dacusfirm.com
                                      THE DACUS FIRM, P.C.
                                      821 ESE Loop 323, Suite 430
                                      Tyler, Texas
                                      Telephone: 903.705.1117
                                      Fax: 903.581.2543

                                      ATTORNEYS FOR DEFENDANT FORTINET,
                                      INC.




                                        18
Case 2:19-cv-00040-JRG-RSP Document 204-5 Filed 01/24/20 Page 9 of 9 PageID #: 7539




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 10, 2020, the foregoing document was served upon

  counsel of record for plaintiff in the consolidated case via e-mail.

                                                         DUANE MORRIS, LLP

                                                         /s/ Alice E. Snedeker
                                                         Alice E. Snedeker




                                                   19
